Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant amends independent claims, further specifying that regions of the 2D input image are extracted by projecting predefined feature points of the transformed 3D facial image onto the 2D input image.  However, there are two ways that Niinuma can be applied to the amended claims:
a) Niinuma does teach this feature: ch 2.3, Fig 2, teaches aligning the query image to the 3D synthetic target using landmarks and keypoints, i.e. “projecting predefined feature points”; ch 3 par 1-2 teaches dividing the aligned images into 8x8 blocks – that is, the blocks are determined based on the alignment step, i.e. “by projecting”;
b) alternatively, dividing the aligned query and target images into blocks can also be understood as “projecting”: because the images are aligned, there would be a correspondence between the blocks of the two images; for example if a block in row 5 and col 7 of the query image contained the left eye of the face, then the block in row 5 and col 7 of the target image would also contain the left eye of the face, etc.  This can be called “projecting” the block from one image to the other.  As for the “predefined feature points”, for example the corners of the blocks could be understood as the “feature points”, and understandably, since an entire block is projected, then the corners are as well.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-14 rejected under 35 U.S.C. 102(a)(1) as being anticipated by 
Niinuma (“Automatic Multi-view Face Recognition via 3D Model Based Pose Regularization”, IEEE 2013) 

As for claim 1, Niinuma teaches
A method of recognizing a face, comprising: 
	receiving a two-dimensional (2D) input image;  (Niinuma Fig. 2, Query image)
	transforming a three-dimensional (3D) facial model based on a user face appearing in the 2D input image;  (Niinuma Fig 2, Rendering Synthetic Target, ch 2.2 par 2 ln 16-18, synthetic target 3D images are generated from the initial 3D face model, at similar poses to facial pose detected in the Query image; also ch 2.3, alignment of 3D synthetic target image to the 2D image is a further transformation)
	determining regions of the 2D input image from which an image feature is to be extracted by projecting the predefined feature points of the transformed 3D facial image onto the 2D input image (please see Response to Arguments above)
	extracting an image feature from positions of the regions of the 2D input image [in the aligned 2D image] (Niinuma Fig 2, ch 3, extracting ch 3 MLBP features from image blocks of the aligned 2D image)
	determining a result of facial recognition based on the extracted image feature and a reference image feature (ch 3 par 2, distance between target and query images)
Niinuma does not teach
	projecting the transformed 3D facial image onto the 2D input image (it is not clear if the alignment step of Niinuma (Fig 2 and ch 2.3) projects 3D points into 2D image or vice versa, therefore it can be considered that Niinuma does not explicitly teach projecting 3D to 2D in the alignment step)


As for claim 10, please see discussion of analogous claim 1 above.

 
As for claims 2, 11, Niinuma teaches
	adjusting at least one of a facial pose and a facial expression of the 3D facial model, the adjusting based on the user face appearing in the 2D input image (Niinuma ch 2.2 par 2 ln 16-18)
 
As for claims 3, 12, Niinuma teaches
	extracting facial landmarks from the 2D input image (Niinuma ch 2.3 par 2);  and 
	matching the three-dimensional (3D) facial model to the user face appearing in the 2D input image, the matching based on the extracted facial landmarks (Niinuma ch 2.3 par 2)
 
As for claims 4, 13, Niinuma teaches
	projecting the feature points of the matched 3D facial model to the 2D input image (as discussed in Response to Arguments; aligning two images is bi-directional, that is, each image of the pair can be understood to be projecting into the other);  and 
	extracting the image feature from the positions (as discussed in Response to Arguments) 
 
As for claims 5, Niinuma teaches
	comparing the extract image feature to a reference image feature;  and determining the result of facial recognition based on the comparing (Niinuma ch 3 par 2)
 

As for claims 6, 14, Niinuma teaches
	the reference image feature comprises an image feature of a 2D face image used for registering a face (Niinuma Fig 2, Target image), the reference image feature obtained by 
		matching the 3D facial model to the 2D face image (as discussed in Response to Arguments;  aligning and matching are equivalent concepts in this context) and 
		extracting the image feature from the positions (as discussed in claim 1)
 
As for claims 7, Niinuma teaches
	selecting a set of reference image features to be used for the facial recognition based on a facial pose in the 2D input image (Niinuma ch 3 par 2, multiple synthetic target images are used in the comparison), and 
	determining the result of the facial recognition based on a degree of similarity between the selected set of reference image features and a set of image features extracted from the 2D input image, the reference image feature being in the set of reference image features (Niinuma ch 3 par 2)
 
As for claims 8, Niinuma teaches
	determining a degree of similarity between the reference image feature and the extracted image feature (Niinuma ch 3 par 2);  and 
	determining the facial recognition to be successful in response to the degree of similarity satisfying a condition (Niinuma Fig 7)


As for claim 9, Niinuma does not specifically teach
	A non-transitory computer-readable medium comprising program code that, when executed by a processor, performs functions according to the method of claim 1 
However Examiner takes Official Notice that facial recognition systems such as taught by Niinuma would be typically implemented as a software system running on a processor.  The motivation to do so would have been, to reduce cost, and simplify distribution.



Final Rejection
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 








Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK ROZ whose telephone number is (571)270-3382.  The examiner can normally be reached on M-F 8:00am-4:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chan Park  can be reached on  (571)272-7409.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MARK ROZ/
Primary Examiner, Art Unit 2669